Citation Nr: 1727075	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from August 1969 to March 1972 and from May 1980 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his July 2013 substantive appeal (via VA Form 9); the Veteran requested a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for May 2015, but the Veteran failed to appear.  The record shows that notice letters informing him of the date and location of the hearing were mailed to his current address of record in April and May 2015; however, both letters were returned as undeliverable.  Per a September 2013 VA treatment record, the Veteran apparently moved to Vietnam.  He has not kept VA apprised of his whereabouts, frustrating any efforts VA has made to assist the Veteran in his claim.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (it is the burden of the veteran to keep VA apprised of his or her whereabouts).  Accordingly, the Board will proceed to adjudicate this appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016).

This claim was remanded in June 2015 for additional development.


FINDINGS OF FACT

1.  The symptomatology and functional effects caused by nonservice-connected posttraumatic stress disorder and depression cannot be separated from those of service-connected anxiety disorder; therefore, all symptomatology and functional effects are attributed to the anxiety disorder.

2.  The Veteran's anxiety disorder manifests in symptoms that produce mild occupational impairment and moderate social impairment, more nearly approximating the criteria corresponding to a 30 percent rating.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.125-4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The following treatment records have not been obtained: records pertaining to in-patient psychiatric treatment at Hill Crest psychiatric hospital for a two week period from January 2010 to February 2010; records pertaining to any medical treatment that the Veteran may have received while residing in Australia from approximately August 2012 to February 2013; and any treatment records more recent than September 2013.  The Board will not further delay the adjudication of this appeal by remanding for these records.  The Veteran apparently moved to Vietnam in September 2013 and has not maintained contact with VA or apprised VA of his whereabouts.  For the past several years, all attempted mailings to the latest address of record have been returned as undeliverable.  Obtaining the above records would require either authorization from the Veteran and/or further identification as to the nature and location of the records themselves.  "The duty to assist is not always a one-way street," see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and as the Board finds no reason to believe that the Veteran would aid in obtaining this evidence, no further assistance is necessary.  See 38 U.S.C.A. § 5103A(a)(2).

The Veteran was provided VA medical examinations in November 2010 and August 2013.  Considered together, the examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In June 2015, the Board remanded the claim on appeal for a new VA examination.  The examiner was asked to attempt to separate the symptoms and functional effects of the Veteran's service-connected anxiety disorder from those of his nonservice-connected psychiatric disorders; the Board noted that the Veteran had nonservice-connected posttraumatic stress disorder (PTSD) and depression.  The Board-ordered VA examination was scheduled for October 2015; however, the Veteran failed to report.  The Veteran did not receive notice of the examination, as the notice letter was returned as undeliverable.  Again, this relates to the fact that the Veteran is living outside of the United States and has not maintained contact with VA.  As the Veteran failed to report to this VA examination, the Board will decide the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b); see Turk v. Peake, 21 Vet. App. 565, 569 (2008) (for the purposes of § 3.655, when a party appeals from the original assignment of a disability rating, the claim is classified as an original claim rather than as one for an increased rating); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005) (§ 3.655(b) controls over § 3.158(a) because it more specifically addresses the situation where a claimant refuses to report for a VA examination scheduled in connection with an original claim).  In doing so, the Board will resolve reasonable doubt in favor of the Veteran and attribute the symptoms and functional effects relating to PTSD and depression to his service-connected anxiety disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

In the June 2015 remand, the Board determined that the August 2013 VA examination report was inadequate to decide the claim because it did not consider the Veteran's nonservice-connected psychiatric diagnoses.  Upon further consideration, the Board notes that the examiner considered all of the Veteran's psychiatric symptoms and effects but did not find that the Veteran had any other diagnosed psychiatric disorders.  The examiner's actions, therefore, did not exclude any symptoms or functional effects; rather, the examiner merely failed to consider that some of them may relate to nonservice-connected disorders.  As the Board is proceeding by attributing all of the symptoms and functional effects to the Veteran's service-connected anxiety disorder, the Board finds that any error in that examination report was harmless; the report is adequate to decide the claim.

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's anxiety disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  Under the General Rating Formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran seeks an initial rating in excess of 10 percent for anxiety disorder.  For the reasons that follow, the Board finds that a 30 percent rating, but no higher, is warranted.

The Veteran's anxiety disorder was evaluated in VA examinations dated November 2010 and August 2013; he also received psychiatric treatment through VA.  The record shows that the Veteran has nonservice-connected PTSD and depression.  The symptoms and functional effects from his PTSD and depression are unable to be separated from those of his service-connected anxiety disorder.  Accordingly, those symptoms and functional effects will be considered and evaluated as part of the anxiety disorder.  Mittleider, 11 Vet. App. at 182.

Clinical findings show the anxiety disorder primarily manifests in the following symptoms: anxiety; agitation, irritability or outbursts of anger; nightmares; difficulty falling or staying asleep; fatigue; restlessness/impatience; tension; difficulty concentrating; hypervigilance; anxiousness in crowds; exaggerated startle response; depression; mild impairment of recent and remote memory, though immediate memory normal; recurrent and intrusive distressing recollections of an in-service event, and psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the event; efforts to avoid thoughts, feelings, or conversations associated with the in-service event/trauma; feelings of detachment or estrangement from others; restricted range of affect; and sense of a foreshortened future.  These symptoms are chronic; however, they are considered to be mild in terms of severity.  See August 2013 and November 2010 VA examination reports.

On examinations, the Veteran was appropriately dressed and groomed.  His speech was unremarkable.  He presented oriented in all three spheres.  Thought process and content were unremarkable; no delusions, hallucinations, or psychotic symptomatology was noted.  There was no history of panic attacks or suicidal or homicidal thoughts.  Examiners also noted that the Veteran was able to maintain his personal hygiene, manage his finances, and perform activities of daily living.

In terms of social impairment, the anxiety disorder has caused the Veteran to become isolative.  During the November 2010 VA examination, the Veteran reported that he was on his fourth marriage - he divorced his then-spouse the following year. He reported that he enjoyed reading, cooking, and golfing, and that he no longer went hunting or shooting rifles.  He reported that he had no friends despite living in the same place for the prior eight years, and he also reported limited contact with his parents and brothers and sister.  He reported feeling that he had not been able to accomplish the same things his peers had with regard to career and family.  During the August 2013 VA examination, the Veteran reported that he was living at US Vets (an organization that assists homeless Veterans) and mostly kept to himself.  He did not have any close friends and tended to avoid social and leisurely activities.  He was planning to move to Vietnam and was excited about that.  VA treatment records show that he reported to reaching out to a realtor in Vietnam to look for housing and that he had identified the presence of expat Vietnam Veteran groups that he could contact if he so wished.

In terms of occupational impairment, the effects of the anxiety disorder are mild.  He last worked as a sous chef until 2007.  He reported that he generally got along well with co-workers and supervisors though he did admit to being irritable.  He maintained that job for two years and left after getting into an argument with his boss.  He reported minimal impairment from anxiety; though, he did acknowledge missing approximately four days per month due to excessive drinking of alcohol.  At the time of the August 2013 VA examination, the Veteran had been volunteering at the VA for five months, helping with general administrative work for about 15 hours per week.

The November 2010 and August 2013 VA examiners determined that the Veteran's anxiety disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This finding is consistent with the Global Assessment Functioning (GAF) scores they assigned, which were 65 and 68 respectively.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) ("GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illnesses.'") (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed., at 32 (1994)).  Such scores are indicative of mild symptomatology or functional defects.  The Veteran's VA treatment records from February 2010 to September 2013 showed GAF scores ranging from 55 to 65.  GAF scores in the range of 51-59 are indicative of moderate symptomatology or functional defects.  

Based on consideration of all of the evidence of record, the Board finds that the Veteran's anxiety disorder results in occupational and social impairment that more nearly approximates the criteria corresponding to a 30 percent rating.  38 C.F.R.    §§ 4.2, 4.7, 4.130, DC 9400.  This conclusion is based, in part, on the Veteran's symptomatology.  The Veteran experiences symptoms of depressed mood, anxiety, sleep impairment, and mild impairment of recent and remote memory; all of these symptoms fall within the criteria for a 30 percent rating.  Additionally, VA treatment records show occasional GAF scores in the range of 55 to 60, which are indicative of moderate symptomatology or functional defects.  Despite the fact that VA examiners have characterized his overall level of occupational and social impairment as transient or mild, the Board finds that his social impairment, based on lack of friends, interests, and marriage difficulties, has been more severe.  While assignment of a rating should not be assigned based on social impairment alone, see 38 C.F.R. § 4.126(b), considering the Veteran's relatively moderate social impairment in combination with his mild occupational impairment leads the Board to believe that there is a reasonable basis for finding that his anxiety disorder more nearly approximates the criteria corresponding to a 30 percent rating.  38 C.F.R.      § 4.7.  Accordingly, all reasonable doubt is resolved in favor of the Veteran; a 30 percent rating is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b);     38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9400.

The Board has considered whether a higher 50 percent rating is warranted but finds that it is not.  Upon review of the symptoms listed in the schedular criteria as corresponding to a 50 percent rating, the Board notes that the Veteran's anxiety disorder may cause flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  VA examiners, however, have found the Veteran's symptoms to be of mild severity and to manifest in mild and/or transient occupational and social impairment.  Moreover, the Veteran's anxiety disorder primarily affects his social functioning, with occupational functioning being affected to a much lesser degree.  The Board has already considered the Veteran's heightened social impairment and resolved reasonable doubt in assigning a 30 percent rating; it declines to assign an even higher rating where occupational impairment and the general severity of his symptoms is mild.  Accordingly, the Board finds that the preponderance of the evidence weighs against a higher 50 percent rating; there is no doubt to be resolved; a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board notes that for a two week period from January 2010 through February 2010, the Veteran was admitted to Hill Crest psychiatric hospital.  At the time, his family believed that he may be suicidal.  As discussed above, these records are not associated with the claims file.  The Board will not reach conclusions based on what the Veteran's family may have thought his psychological state was at the time.  The Board does note that in February 2010, less than a week after a discharge from the in-patient treatment, the Veteran began psychiatric treatment with VA.  He strongly denied ever being suicidal and denied any past attempts.  His GAF score was 60.  From that initial visit with VA through the present, his anxiety disorder has been mild and there has been no suicidal ideation.  Accordingly, a higher rating is not warranted on the basis of the Hill Crest psychiatric hospital admission.

The Board has considered the application of staged ratings; however, as the Veteran is rated at 30 percent for the entire period and at no point during the period has his disability approximated a higher 50 percent rating, the assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether entitlement to a total disability rating based on unemployability (TDIU) has been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran was homeless and unemployed as of September 2013, this does not appear to be the result of his service-connected anxiety disorder, the occupational impairment from which has been mild.  It is notable that the Veteran moved to Australia in 2012, to Hawaii for substance abuse treatment in 2013, and then apparently to Vietnam in 2013 as well.  His status as of September 2013 is unknown and he is unable to be contacted.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the evidence of record.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating of 30 percent, but no higher, for anxiety disorder is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


